DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Status of Claims
Due to communications filed 8/5/18, the following is a non-final first office action.  Claims 1-20 are pending in this application and are rejected as follows.  The previous rejection has been modified to reflect claim amendments.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

3.    Claims 1-20 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	With regard to the present claims 1-20, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.  
In addition, the claim recites a judicial exception.  The claims as a whole recite a method of “Organizing Human activities”, and “Mental Processes”. The claimed invention is a method that allows for access and update of electronic shipping records, and communication of information related to the electronic shipping records, which is a method of managing interactions between people, and also concepts performed in the human mind, (including and observation, evaluation, judgment, opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the methods of organizing human interactions or mental processes grouping. Thus, the claim recites an abstract idea. 

Finally, the claims do not recite an inventive concept.  As noted previously, the claim as a whole merely describes how to generally “apply” the concept of accessing, updating and communicating information related to table management records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Potter et al (US 20130097038 A1), and further in view of Hilliard (US 5272474).
As per claim 1, Potter et al discloses 
wherein the instructions, when read by the at least one processor, cause the apparatus to:
selectively display, based on user input received by the input interface, one of a plurality of user interfaces associated with managing party seating in a restaurant Potter et al (US 20130097038 A1) See Fig. 2, [0039] FIG. 2 shows an example of screen output provided by a table grouping and parameter selection system comprising tables and a table management system, the table management system comprising a hub and a point of sale system, the table management system operable to be controlled by management tool software wherein the management tool software provides a user interface, the management tool software operable via the user interface to select groups of tables, and to apply a set of selectable parameters to each group of tables. The screen output has been annotated.);
a table selection interface configured to receive user input corresponding to selection of a table of the restaurant, (Potter et al (US 20130097038 A1) See Fig. 2, [0039] FIG. 2 shows an example of screen output provided by a table grouping and parameter selection system comprising tables and a table management system, the table management system comprising a hub and a point of sale system, the table management system operable to be controlled by management tool software wherein the management tool software provides a user interface, the management tool software operable via the user interface to select groups of tables, and to apply a set of selectable parameters to each group of tables. The screen output has been annotated.); and
a multiple table selection interface configured to receive user input corresponding to selection of multiple tables of the restaurant, (See Fig. 2, [0039] FIG. 2 shows an example of screen output provided by a table grouping and parameter selection system comprising tables and a table management system, the table management system comprising a hub and a point of sale system, the table management system operable to be controlled by management tool software wherein the management tool software provides a user interface, the management tool software operable via the user interface to select groups of tables, and to apply a set of selectable parameters to each group of tables. The screen output has been annotated.);
receive, via the input interface, first user input indicating display of the multiple table selection interface; (Potter et al (US 20130097038 A1) See Fig. 2, [0039] FIG. 2 shows an example of screen output provided by a table grouping and parameter selection system comprising tables and a table management system, the table management system comprising a hub and a point of sale system, the table management system operable to be controlled by management tool software wherein the management tool software provides a user interface, the management tool software operable via the user interface to select groups of tables, and to apply a set of selectable parameters to each group of tables. The screen output has been annotated.); and
determine, based on one or more criteria associated with seating in the restaurant, one or more multiple table suggestions, wherein each of the one or more multiple table suggestions corresponds to a combination of tables at the restaurant, ([0039] FIG. 2 shows an example of screen output provided by a table grouping and parameter selection system comprising tables and a table management system, the table management system comprising a hub and a point of sale system, the table management system operable to be controlled by management tool software wherein the management tool software provides a user interface, the management tool software operable via the user interface to select groups of tables, and to apply a set of selectable parameters to each group of tables. The screen output has been annotated).
display, via the input interface, the multiple table selection interface, wherein the multiple table selection interface comprises an indication of a first multiple table suggestion of the one or more multiple table suggestions determined, ([0039] FIG. 2 shows an example of screen output provided by a table grouping and parameter selection system comprising tables and a table management system, the table management system comprising a hub and a point of sale system, the table management system operable to be controlled by management tool software wherein the management tool software provides a user interface, the management tool software operable via the user interface to select groups of tables, and to apply a set of selectable parameters to each group of tables. The screen output has been annotated; [0225] For an example, see FIG. 2. In FIG. 2, in the right hand side of the Figure there is shown screen output from a monitor of the control system, this output relating to the configuration of various tables in the premises. In FIG. 2, in the left hand side of the Figure there is shown annotated screen output from a monitor of the control system, this output relating to the configuration into tables or groups of tables of various tables in the premises. In the left hand side of FIG. 2, there are shown a first combination of tables, a second combination of tables, and a third combination of tables, each combination of tables corresponding to a group of tables. Tables within a group of tables do not have to be adjacent each other, though usually they will be selected so as to be adjacent each other. Seating arrangements comprising tables, and/or places at a counter, are possible);
receive, via the input interface and at the multiple table selection interface, second user input indicating display of another multiple table suggestion; display, via the input interface and based on receipt of the second user input and by the multiple table selection interface, a second multiple table suggestion of the one or more multiple table suggestions determined, ([0225] For an example, see FIG. 2. In FIG. 2, in the right hand side of the Figure there is shown screen output from a monitor of the control system, this output relating to the configuration of various tables in the premises. In FIG. 2, in the left hand side of the Figure there is shown annotated screen output from a monitor of the control system, this output relating to the configuration into tables or groups of tables of various tables in the premises. In the left hand side of FIG. 2, there are shown a first combination of tables, a second combination of tables, and a third combination of tables, each combination of tables corresponding to a group of tables.); and
	With regard to the suggestion, Hilliard (US 5272474), in claim 28. Discloses “The apparatus according to claim 27 wherein the processor further comprises table recommending means for recommending another table having a vacant status when the assignment of an occupied status to the selected table is prohibited”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hilliard in the systems of Potter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Potter does not disclose the following limitations, however, Hilliard discloses:
at least one processor; and an input interface; and a memory storing instructions, Detailed Description Text - DETX (15): FIG. 4 is a block diagram of master table status control unit 14. Master table status control unit 14 includes a processor 130, program EPROMS 134 and 136 for storing the programs used by processor 130, a battery backed-up RAM 140 for storing table status and other information in case of system or power failures, and a volatile RAM 144 which is used as working storage for programs executed by processor 130. Processor 130, EPROMS 134 and 136 and RAMs 140 and 144 are coupled to a bidirectional data bus 148 and to a bidirectional address bus 152.
wherein the plurality of user interfaces comprise:
a reservation interface comprising reservation information, (Hilliard FIG. 6 is a diagram showing the appearance of the LCD display when a table becomes available for a reservation; Drawing Description Text - DRTX (9): FIG. 8 is a diagram showing the appearance of the LCD display when the status of a pending reservation is requested; ”; Brief Summary Text - BSTX (9): Seating schemes implemented by the device according to the present invention include seating by party size, seating by table number, seating by smoking preference).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hilliard in the systems of Potter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Potter et al does not disclose wherein the one or more criteria associated with seating in the restaurant comprise one or more of a first criterion associated with leaving the largest possible number of combinations of tables available, a second criterion associated with maximizing availability, a third criterion associated with maximizing turnover, a fourth criterion associated with maximizing utilization of a server, a fifth criterion associated with maximizing utilization of a view area, a sixth criterion associated with maximizing utilization of a window area, and a seventh criterion associated with minimizing wait time.  

However, Hilliard discloses in Detailed Description Text - DETX (36):Maximum Overseat Limit (MOL)--When a table is unavailable with the number of tops required for the party, the system will attempt to seat the party at a larger table. The Maximum Oversize Limited specifies how much larger the table can be than the party you are seating. This number is referred to in pairs so an MOL of 1 will allow the party to be seated at a table with 2 more seats than required. An MOL of 2 will allow the computer to seat a party at a table with 4 more tops than people etc.; Detailed Description Text - DETX (67): WHEN A PARTY IS TO BE SEATED--When a party arrives to be seated, 3 questions need to be answered so the computer can make a reasonable decision as to the seating location. First, the size of the party. Secondly, if Smoking and Non-Smoking areas are used in the restaurant, does the group want a Smoking or Non-Smoking table or No Preference. Finally, if tables have been assigned a priority, which priority type does the party prefer? When these questions have been answered, the computer scans all tables in the restaurant, and either immediately locates a table or will respond with a calculated waiting time in minutes. If a table is not available, the computer will assign a reservation number to that party, and they are then put into a waiting line within the computer. As tables are cleared, the computer scans the reservations and locates the next party fitting the description of people who can be accommodated by that location. In general, the computer is attempting to fill all tables as fast as possible, with a minimum amount of waiting by any party.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hilliard in the systems of Potter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, Potter discloses:
determine, based on the one or more criteria associated with seating in the restaurant, one
or more table suggestions; an display, via the input interface and by the table selection interface, the one or more table suggestions, ([0225] For an example, see FIG. 2. In FIG. 2, in the right hand side of the Figure there is shown screen output from a monitor of the control system, this output relating to the configuration of various tables in the premises. In FIG. 2, in the left hand side of the Figure there is shown annotated screen output from a monitor of the control system, this output relating to the configuration into tables or groups of tables of various tables in the premises. In the left hand side of FIG. 2, there are shown a first combination of tables, a second combination of tables, and a third combination of tables, each combination of tables corresponding to a group of tables.);

With regard to the suggestion, Hilliard (US 5272474), in claim 28. Discloses “The apparatus according to claim 27 wherein the processor further comprises table recommending means for recommending another table having a vacant status when the assignment of an occupied status to the selected table is prohibited”; Brief Summary Text - BSTX (9): Seating schemes implemented by the device according to the present invention include seating by party size, seating by table number, seating by smoking preference.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hilliard in the systems of Potter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, Potter discloses:
wherein the instructions, when executed by the at least one processor, cause the apparatus to determine the one or more table suggestions at least by determining all possible tables that satisfy a seating request, ([0225] For an example, see FIG. 2. In FIG. 2, in the right hand side of the Figure there is shown screen output from a monitor of the control system, this output relating to the configuration of various tables in the premises. In FIG. 2, in the left hand side of the Figure there is shown annotated screen output from a monitor of the control system, this output relating to the configuration into tables or groups of tables of various tables in the premises. In the left hand side of FIG. 2, there are shown a first combination of tables, a second combination of tables, and a third combination of tables, each combination of tables corresponding to a group of tables.);
With regard to the suggestion, Hilliard (US 5272474), in claim 28. Discloses “The apparatus according to claim 27 wherein the processor further comprises table recommending means for recommending another table having a vacant status when the assignment of an occupied status to the selected table is prohibited”; Brief Summary Text - BSTX (9): Seating schemes implemented by the device according to the present invention include seating by party size, seating by table number, seating by smoking preference.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hilliard in the systems of Potter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, Potter discloses:
wherein the multiple table selection interface comprises a list of the one or more multiple table suggestions, (Fig. 2).

As per claim 6, Potter discloses:
wherein the first user input indicating display of the multiple table selection interface is received by the table selection interface, ([0225] For an example, see FIG. 2. In FIG. 2, in the right hand side of the Figure there is shown screen output from a monitor of the control system, this output relating to the configuration of various tables in the premises. In FIG. 2, in the left hand side of the Figure there is shown annotated screen output from a monitor of the control system, this output relating to the configuration into tables or groups of tables of various tables in the premises. In the left hand side of FIG. 2, there are shown a first combination of tables, a second combination of tables, and a third combination of tables, each combination of tables corresponding to a group of tables. Tables within a group of tables do not have to be adjacent each other, though usually they will be selected so as to be adjacent each other. Seating arrangements comprising tables, and/or places at a counter, are possible.)

As per claim 7, Potter discloses:
wherein the combination of tables are adjacent to each other, ([0225] For an example, see FIG. 2. In FIG. 2, in the right hand side of the Figure there is shown screen output from a monitor of the control system, this output relating to the configuration of various tables in the premises. In FIG. 2, in the left hand side of the Figure there is shown annotated screen output from a monitor of the control system, this output relating to the configuration into tables or groups of tables of various tables in the premises. In the left hand side of FIG. 2, there are shown a first combination of tables, a second combination of tables, and a third combination of tables, each combination of tables corresponding to a group of tables. Tables within a group of tables do not have to be adjacent each other, though usually they will be selected so as to be adjacent each other. Seating arrangements comprising tables, and/or places at a counter, are possible.)

As per claim 8, tis claim recites limitations similar to those of independent claim 1, and is therefore rejected for similar reasons.

As per claim 9, Potter does not disclose wherein the one or more criteria associated with seating in the restaurant comprise one or more of a first criterion associated with leaving the largest possible number of combinations of tables available, a second criterion associated with maximizing availability, a third criterion associated with maximizing turnover, a fourth criterion associated with maximizing utilization of a server, a fifth criterion associated with maximizing utilization of a view area, a sixth criterion associated with maximizing utilization of a window area, and a seventh criterion associated with minimizing wait time.

However, Hilliard discloses in Description Text - DETX (36): Maximum Overseat Limit (MOL)--When a table is unavailable with the number of tops required for the party, the system will attempt to seat the party at a larger table. The Maximum Oversize Limited specifies how much larger the table can be than the party you are seating. This number is referred to in pairs so an MOL of 1 will allow the party to be seated at a table with 2 more seats than required. An MOL of 2 will allow the computer to seat a party at a table with 4 more tops than people etc.; Detailed Description Text - DETX (67): WHEN A PARTY IS TO BE SEATED--When a party arrives to be seated, 3 questions need to be answered so the computer can make a reasonable decision as to the seating location. First, the size of the party. Secondly, if Smoking and Non-Smoking areas are used in the restaurant, does the group want a Smoking or Non-Smoking table or No Preference. Finally, if tables have been assigned a priority, which priority type does the party prefer? When these questions have been answered, the computer scans all tables in the restaurant, and either immediately locates a table or will respond with a calculated waiting time in minutes. If a table is not available, the computer will assign a reservation number to that party, and they are then put into a waiting line within the computer. As tables are cleared, the computer scans the reservations and locates the next party fitting the description of people who can be accommodated by that location. In general, the computer is attempting to fill all tables as fast as possible, with a minimum amount of waiting by any party.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hilliard in the systems of Potter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, Potter discloses:
determining, by the computing device and based on the one or more criteria associated with
seating in the restaurant, one or more table suggestions; and displaying, by the computing device, the one or more table suggestions, ([0225] For an example, see FIG. 2. In FIG. 2, in the right hand side of the Figure there is shown screen output from a monitor of the control system, this output relating to the configuration of various tables in the premises. In FIG. 2, in the left hand side of the Figure there is shown annotated screen output from a monitor of the control system, this output relating to the configuration into tables or groups of tables of various tables in the premises. In the left hand side of FIG. 2, there are shown a first combination of tables, a second combination of tables, and a third combination of tables, each combination of tables corresponding to a group of tables.); and

As per claim 11, Potter discloses:
further comprising determining, by the computing device, the one
or more table suggestions at least by determining all possible tables that satisfy a seating request.
, ([0225] For an example, see FIG. 2. In FIG. 2, in the right hand side of the Figure there is shown screen output from a monitor of the control system, this output relating to the configuration of various tables in the premises. In FIG. 2, in the left hand side of the Figure there is shown annotated screen output from a monitor of the control system, this output relating to the configuration into tables or groups of tables of various tables in the premises. In the left hand side of FIG. 2, there are shown a first combination of tables, a second combination of tables, and a third combination of tables, each combination of tables corresponding to a group of tables.);

With regard to the suggestion, Hilliard (US 5272474), in claim 28. Discloses “The apparatus according to claim 27 wherein the processor further comprises table recommending means for recommending another table having a vacant status when the assignment of an occupied status to the selected table is prohibited”; Brief Summary Text - BSTX (9): Seating schemes implemented by the device according to the present invention include seating by party size, seating by table number, seating by smoking preference.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hilliard in the systems of Potter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, Potter discloses:
wherein the multiple table selection interface comprises a list of the one or more multiple table suggestions,  (Fig. 2).
As per claim 13, Potter discloses:
wherein the first user input indicating display of the multiple table
selection interface is received by the table selection interface, (Potter et al (US 20130097038 A1) See Fig. 2, [0039] FIG. 2 shows an example of screen output provided by a table grouping and parameter selection system comprising tables and a table management system, the table management system comprising a hub and a point of sale system, the table management system operable to be controlled by management tool software wherein the management tool software provides a user interface, the management tool software operable via the user interface to select groups of tables, and to apply a set of selectable parameters to each group of tables. The screen output has been annotated.)

As per claim 14, Potter discloses:
wherein the combination of tables are adjacent to each other, ([0039] FIG. 2 shows an example of screen output provided by a table grouping and parameter selection system comprising tables and a table management system, the table management system comprising a hub and a point of sale system, the table management system operable to be controlled by management tool software wherein the management tool software provides a user interface, the management tool software operable via the user interface to select groups of tables, and to apply a set of selectable parameters to each group of tables. The screen output has been annotated; [0225] For an example, see FIG. 2. In FIG. 2, in the right hand side of the Figure there is shown screen output from a monitor of the control system, this output relating to the configuration of various tables in the premises. In FIG. 2, in the left hand side of the Figure there is shown annotated screen output from a monitor of the control system, this output relating to the configuration into tables or groups of tables of various tables in the premises. In the left hand side of FIG. 2, there are shown a first combination of tables, a second combination of tables, and a third combination of tables, each combination of tables corresponding to a group of tables. Tables within a group of tables do not have to be adjacent each other, though usually they will be selected so as to be adjacent each other. Seating arrangements comprising tables, and/or places at a counter, are possible);

As per claim 15, this claim recites limitations similar to those disclosed in independent claim 1, and is therefore rejected for similar reasons.

As per claim 16, Potter does not disclose wherein the one or more criteria
associated with seating in the restaurant comprise one or more of a first criterion associated with
leaving the largest possible number of combinations of tables available, a second criterion
associated with maximizing availability, a third criterion associated with maximizing turnover, a
fourth criterion associated with maximizing utilization of a server, a fifth criterion associated with
maximizing utilization of a view area, a sixth criterion associated with maximizing utilization of a
window area, and a seventh criterion associated with minimizing wait time.

However, Hilliard discloses in Detailed Description Text - DETX (36):Maximum Overseat Limit (MOL)--When a table is unavailable with the number of tops required for the party, the system will attempt to seat the party at a larger table. The Maximum Oversize Limited specifies how much larger the table can be than the party you are seating. This number is referred to in pairs so an MOL of 1 will allow the party to be seated at a table with 2 more seats than required. An MOL of 2 will allow the computer to seat a party at a table with 4 more tops than people etc.; Detailed Description Text - DETX (67): WHEN A PARTY IS TO BE SEATED--When a party arrives to be seated, 3 questions need to be answered so the computer can make a reasonable decision as to the seating location. First, the size of the party. Secondly, if Smoking and Non-Smoking areas are used in the restaurant, does the group want a Smoking or Non-Smoking table or No Preference. Finally, if tables have been assigned a priority, which priority type does the party prefer? When these questions have been answered, the computer scans all tables in the restaurant, and either immediately locates a table or will respond with a calculated waiting time in minutes. If a table is not available, the computer will assign a reservation number to that party, and they are then put into a waiting line within the computer. As tables are cleared, the computer scans the reservations and locates the next party fitting the description of people who can be accommodated by that location. In general, the computer is attempting to fill all tables as fast as possible, with a minimum amount of waiting by any party.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hilliard in the systems of Potter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 17, Potter discloses:
wherein the instructions that, when executed by one or more processors, further cause the one or more processors to perform steps comprising: determining, based on the one or more criteria associated with seating in the restaurant, one or more table suggestions, ([0225] For an example, see FIG. 2. In FIG. 2, in the right hand side of the Figure there is shown screen output from a monitor of the control system, this output relating to the configuration of various tables in the premises. In FIG. 2, in the left hand side of the Figure there is shown annotated screen output from a monitor of the control system, this output relating to the configuration into tables or groups of tables of various tables in the premises. In the left hand side of FIG. 2, there are shown a first combination of tables, a second combination of tables, and a third combination of tables, each combination of tables corresponding to a group of tables.);
displaying, the one or more table suggestions, (Potter et al (US 20130097038 A1) See Fig. 2, [0039] FIG. 2 shows an example of screen output provided by a table grouping and parameter selection system comprising tables and a table management system, the table management system comprising a hub and a point of sale system, the table management system operable to be controlled by management tool software wherein the management tool software provides a user interface, the management tool software operable via the user interface to select groups of tables, and to apply a set of selectable parameters to each group of tables. The screen output has been annotated.);
With regard to the suggestion, Hilliard (US 5272474), in claim 28. Discloses “The apparatus according to claim 27 wherein the processor further comprises table recommending means for recommending another table having a vacant status when the assignment of an occupied status to the selected table is prohibited”; Brief Summary Text - BSTX (9): Seating schemes implemented by the device according to the present invention include seating by party size, seating by table number, seating by smoking preference.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hilliard in the systems of Potter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 18, Potter discloses:
wherein the instructions that, when executed by one or more processors, further cause the one or more processors to perform steps comprising determining the one or more table suggestions at least by determining all possible tables that satisfy a seating request, ([0225] For an example, see FIG. 2. In FIG. 2, in the right hand side of the Figure there is shown screen output from a monitor of the control system, this output relating to the configuration of various tables in the premises. In FIG. 2, in the left hand side of the Figure there is shown annotated screen output from a monitor of the control system, this output relating to the configuration into tables or groups of tables of various tables in the premises. In the left hand side of FIG. 2, there are shown a first combination of tables, a second combination of tables, and a third combination of tables, each combination of tables corresponding to a group of tables.);
With regard to the suggestion, Hilliard (US 5272474), in claim 28. Discloses “The apparatus according to claim 27 wherein the processor further comprises table recommending means for recommending another table having a vacant status when the assignment of an occupied status to the selected table is prohibited”; Brief Summary Text - BSTX (9): Seating schemes implemented by the device according to the present invention include seating by party size, seating by table number, seating by smoking preference.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hilliard in the systems of Potter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 19, Potter discloses:
wherein the multiple table selection interface comprises a list of the one or more multiple table suggestions, (Fig. 2).

As per claim 20, Potter discloses:
wherein the first user input indicating display of the multiple table selection interface is received by the table selection interface, ([0225] For an example, see FIG. 2. In FIG. 2, in the right hand side of the Figure there is shown screen output from a monitor of the control system, this output relating to the configuration of various tables in the premises. In FIG. 2, in the left hand side of the Figure there is shown annotated screen output from a monitor of the control system, this output relating to the configuration into tables or groups of tables of various tables in the premises. In the left hand side of FIG. 2, there are shown a first combination of tables, a second combination of tables, and a third combination of tables, each combination of tables corresponding to a group of tables. Tables within a group of tables do not have to be adjacent each other, though usually they will be selected so as to be adjacent each other. Seating arrangements comprising tables, and/or places at a counter, are possible.)

Prior Art considered
The following is prior art considered by Examiner, however not used in the current rejection.

Stambaugh (US 20050030162 A1) 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
August 26, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628